                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

MARTHALENE LOGAN,

             Plaintiff,

v.                                                            NO. 3:18-cv-196-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                                        Order

      Marthalene Logan brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3)
to review a final decision of the Commissioner of Social Security denying her 2015
applications for benefits. Under review is a decision by an Administrative Law Judge
(“ALJ”) dated September 1, 2017. Tr. 21–36. The alleged onset date is March 10, 2015.
Tr. 21, 49, 181. Summaries of the law and administrative record are in the ALJ’s
decision, Tr. 21–36, and the parties’ briefs, Docs. 18, 19, and not fully repeated here.

      A court reviews the Commissioner’s factual findings for substantial evidence.
42 U.S.C. § 405(g). Substantial evidence is “less than a preponderance”; it is “such
relevant evidence as a reasonable person would accept as adequate to support a
conclusion.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). A court may
not decide facts anew, reweigh evidence, make credibility determinations, or
substitute its judgment for the Commissioner’s judgment. Id. If substantial evidence
supports an ALJ’s decision, a court must affirm, even if other evidence preponderates
against the factual findings. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

      “This restrictive standard of review applies only to findings of fact,” and “no
similar presumption of validity attaches to the [Commissioner’s] conclusions of law,
including determination of the proper standard to be applied in reviewing claims.”
Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991) (quoted authority omitted).
      The Social Security Administration uses a five-step sequential process to
decide if a person is disabled, asking whether (1) she is engaged in substantial gainful
activity, (2) she has a severe impairment or combination of impairments, (3) the
impairment meets or equals the severity of anything in the Listing of Impairments,
20 C.F.R. Part 404, Subpart P, App’x 1, (4) she can perform any of her past relevant
work given her residual functional capacity (“RFC”), and (5) there are a significant
number of jobs in the national economy she can perform given her RFC, age,
education, and work experience. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). If
the ALJ finds disability or no disability at a step, she will “not go on to the next step.”
20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The claimant has the burden of
persuasion through step four. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

      In undertaking the five-step sequential process, there is “no rigid requirement”
that an ALJ “specifically refer to every piece of evidence in [her] decision” as long as
a reviewing court can conclude she “considered [the claimant’s] medical condition as
a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (internal quotation
marks omitted).

      Logan argues the ALJ erred by failing to classify her lumbar impairment as
severe. Doc. 18 at 8–9.

      At step two, an ALJ considers whether a claimant has a severe impairment or
combination of impairments. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii) (2012).
A severe impairment significantly limits a claimant’s ability to do basic work
activities. See 20 C.F.R. §§ 404.1522(a), 416.922(a) (2017) (defining “non-severe
impairment”). Basic work activities are the abilities and aptitudes necessary to do
most jobs. 20 C.F.R. §§ 404.1522(b), 416.922(b) (2017). To be severe, an impairment
must have lasted or be expected to last for a continuous period of at least 12 months.
20 C.F.R. §§ 404.1509, 416.909 (1980). A claimant has the burden of proving an
impairment is severe. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).



                                            2
      “Step two is a threshold inquiry.” McDaniel v. Bowen, 800 F.2d 1026, 1031
(11th Cir. 1986). It is “a reasonable administrative convenience designed to screen
out groundless claims.” Stratton v. Bowen, 827 F.2d 1447, 1452 (11th Cir. 1987). It
“acts as a filter” to eliminate claims involving no substantial impairment. Jamison v.
Bowen, 814 F.2d 585, 588 (11th Cir. 1987). A finding of any severe impairment
satisfies step two. Id. Thus, an ALJ need not identify every severe impairment at step
two. Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th Cir. 2014);
Delia v. Comm’r of Soc. Sec., 433 F. App’x 885, 887 (11th Cir. 2011). Still, an ALJ
must demonstrate she considered all of the claimant’s impairments—severe and non-
severe—in combination at step three and in assessing the RFC. Heatly v. Comm’r of
Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010).

      Even if the ALJ erred in failing to find Logan’s lumbar impairment severe, the
error is harmless. The ALJ found severe impairments at step two, proceeded to
subsequent steps, and considered Logan’s lumbar impairments with other
impairments in the subsequent steps. Doc. 19 at 13–15; Tr. 25–35. At step three, the
ALJ specifically considered Listing 1.04 (“Disorders of the Spine”), Tr. 26, and in
explaining the RFC, which included several physical limitations, Tr. 27, discussed
evidence about Logan’s lumbar spine and complaints of lower back pain,1 see Tr. 29–



      1The    ALJ found Logan has the RFC to perform light work with additional
limitations: “occasionally climbing stairs, but never climbing ladders”; she can “balance
frequently, and occasionally stoop, kneel, crouch and crawl. She can occasionally reach
overhead.” Tr. 26. Substantial evidence supports the RFC finding. The light work finding
followed the opinions of two medical consultants. Tr. 34, 91, 102, 117, 129. Consistent
with the opinions of two treating doctors—Efrain Paz and Arielle Silver—the ALJ found
Logan’s reports of pain out of proportion to the objective medical evidence. Tr. 33, 498,
755, 814. Logan was not always compliant with her medication, as Dr. William Anthony
noted. Tr. 33, 710. X-rays of Logan’s spine, knees, wrist, clavicle, and hip showed either
normal or mild results. Tr. 33, 437, 755–57, 507, 814, 817, 818, 820, 821, 823, 883.
Findings on Logan’s physical examinations were mostly unremarkable, with normal gait
and range of motion. Tr. 33, 498, 503, 510, 513, 518, 523, 535, 547–48, 550–51, 556–57,
562–63, 586–87, 592–93, 597–98, 603–04, 609–10, 615–16, 711–14. Logan’s daily living
activities, including work as a nurse’s assistant two days a week, indicated an ability to
operate within the RFC. Tr. 34, 58–59, 373, 709–11.
                                            3
34 (citing Tr. 384–85, 387–434, 493–96, 599–600, 607–16, 709–17, 806–23, 838–42,
848–49).

      Logan argues the ALJ erred by failing to discuss or state the weight of medical
opinions of Drs. Gary Goldstein and Thomas Bills. Doc. 18 at 8–11.

      The ALJ evaluates every medical opinion she receives. 20 C.F.R.
§§ 404.1527(c), 416.927(c) (2017). A “medical opinion” is a statement from an
“acceptable medical source” that reflects judgment about the nature and severity of a
claimant’s impairment. 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2) (2017). Opinions on
issues that are dispositive of a case, such as whether a claimant is disabled or able to
work, or whether an impairment meets or equals a listing, are not medical opinions
because they are on issues reserved to the Commissioner. 20 C.F.R. §§ 404.1527(d),
416.927(d) (2017).

      An ALJ must state with particularity the weight given to each medical opinion
and the reasons for the weight. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179
(11th Cir. 2011). Failing to state the weight given to a medical opinion can be
harmless. See, e.g., Colon v. Colvin, 660 F. App’x 867 (11th Cir. 2016); Caldwell v.
Barnhart, 261 F. App’x 188, 190 (11th Cir. 2008); Hunter v. Comm’r of Soc. Sec., 609
F. App’x 555, 558 (11th Cir. 2015); Denomme v. Comm’r of Soc. Sec., 518 F. App’x 875,
878 (11th Cir. 2013); Wright v. Barnhart, 153 F. App’x 678, 684 (11th Cir. 2005).

      Even assuming the ALJ erred in failing to discuss or state the weight given to
the opinions of Drs. Goldstein and Bills, the error is harmless. The doctors provided
the opinions approximately six years or more before the alleged onset date of March
10, 2015, Tr. 718–34, 737–45, making the opinions too temporally remote to relate to
impairments and limitations Logan had after March 10, 2015. See Santos v. Soc. Sec.
Admin. Comm’r, 731 F. App’x 848, 856 (11th Cir. 2018) (“Mahon’s and Kurlander’s
notes, even considered as medical opinions … were of limited relevance to Santos’s
claims because they predated her alleged disability date.”). Even without mention of


                                           4
the outdated opinions, the decision makes clear the ALJ considered Logan’s medical
condition as a whole. See Dyer, 395 F.3d at 1211.

      Logan argues the ALJ erred by failing to assign weight to opinions from Atlas
Spine. Doc. 18 at 10–11. Logan points only to a July 2016 report of Robert Hager, a
certified physician’s assistant, in which he states his impression (cervical and lumbar
radiculopathy) and recommends an epidural steroid injection. Doc. 18 at 10 (citing
Tr. 384–85).

      For claims filed before March 27, 2017, a physician’s assistant is not an
“acceptable medical source,” 20 C.F.R. §§ 404.1502(a), 416.902(a) (2017), and thus can
provide no “medical opinion,” 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2) (2017).
Because Hager provided no medical opinion, the ALJ committed no error in failing to
weigh what Hager said in the July 2016 report. In any event, the ALJ considered
Hager’s statements, Tr. 32 (citing Tr. 384–85), and the RFC is not inconsistent with
them, compare Tr. 26 with Tr. 384–85.

      Finally, Logan argues the ALJ erred by failing to explain why she failed to
include a sit-stand option in the RFC. Doc. 18 at 11–12. Logan points to evidence of
pain and contends pain ordinarily causes a person to have to shift positions. Doc. 18
at 11–12.

      Without an opinion that Logan needs a sit-stand option, however, the ALJ did
not have to explain why a sit-stand option was unnecessary. Furthermore, the ALJ
found Logan’s reports of pain not entirely consistent with the medical evidence, Tr.
33, and she does not challenge that finding, see generally Doc. 18.




                                          5
      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Marthalene Logan and close the file.

      Ordered in Jacksonville, Florida, on March 29, 2019.




c:    Counsel of Record




                                        6
